Citation Nr: 9903314	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-43 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for status post 
Elmslie-Cholmeley procedure of the right knee, with 
osteophytes and cortical screw, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for status post 
Elmslie-Cholmeley procedure of the left knee, with 
osteophytes and cortical screw, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Stephen A. Burt, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1978 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
status post Elmslie-Cholmeley procedure of the left and right 
knees, both knees with osteophytes and cortical screws 
(hereinafter "knee disorders").  The RO evaluated each knee 
disorder as 10 percent disabling.  A bilateral factor was 
added.

This case was previously before the Board and was remanded to 
the RO in March 1997.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, essentially, that his service-connected 
right and left knee disorders warrant higher evaluations.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against increased ratings for the right and left 
knee disorders.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee disorder is manifested by 
complaints of pain and limitation of flexion to 130 degrees.

3.  The veteran's left knee disorder is manifested by 
complaints of pain and limitation of flexion to 130 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for a right knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1998).

2.  The schedular criteria for a rating in excess of 10 
percent for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.


Factual Background

The service medical records disclose that in 1981 the veteran 
underwent right and left knee surgeries with Trillat 
procedures.  

VA examination in May 1987 noted some tenderness over the 
anterior distal portion of the patella and patellar tendon.  
There was a patella alta-Baha observed.  There was no laxity 
of the patella, negative Lochman's, negative McMurray's, no 
joint line tenderness, and no lateral subluxation of the 
patella in flexion.  There was some tenderness over the 
tibial tubercles laterally.  Range of motion of both knee was 
5 to 120 degrees.  X-rays of the knees showed small 
osteophyte formations in the superior portion of the patella 
on both the right and left, however, no other degenerative 
changes were observed.  There was a cortical screw in place 
from previous distal tubercle advancement.  The diagnosis was 
status post extensor mechanism malalignment bilaterally and 
status post Elmslie-Cholmeley procedure, both knees.  

VA outpatient treatment records dated in 1987 show that the 
veteran was seen in February 1987 with complaints of pain and 
swelling of both knees.  It was noted that the veteran had a 
normal gait with no effusion at that time.  An evaluation in 
May 1987 noted tenderness with patellar compression, with 
crepitus under the patella.  He had full range of motion with 
no evidence of medial or lateral instability.  There was a 
negative anterior posterior drawer sign.  Lochman's test was 
negative.  X-rays revealed old bone screws in the distal 
tibia, tibial attachment of the infrapatellar tendon.  
Surgical removal of the screws was not recommended.  

Treatment records from Dr. E.P. show that the veteran was 
seen in July 1995 with a long history of knee problems.  
Severe patellofemoral disease was noted, left greater than 
right.  The physician reported that if the veteran could keep 
his activity controlled and try some Relafen, he would be 
better off.  The physician noted that if the veteran got 
repetitive swelling, locking and catching they could try 
debriding the patella, but the veteran should keep in mind 
that it may go on to require a patellectomy at his young age 
and if he could get by until he was older he could consider 
knee replacement.  Prescriptions for Relafen were given to 
the veteran.  

In an April 1996 rating decision, the RO granted service 
connection for right and left knee disorders, each evaluated 
as 10 percent disabling.  

On VA examination in July 1996, the veteran complained of 
pain and swelling in both knees precipitated by running, 
squatting, lifting or going up and down stairs. He also 
complained of his knees giving way causing him to lose 
balance.  He denied being on any medication for pain.  It was 
noted that the veteran walked with a normal gait.  On 
clinical evaluation, there was no atrophy of the quadriceps 
muscle.  There was an incisional scar, 18 cm in length, 
lateral to the right patella and another incisional scar, 15 
cm in length, lateral to the left patella.  There was no 
evidence of swelling, deformity, subluxation, lateral 
instability or nonunion of either knee.  Range of motion of 
the knees was from 0 to 130 degrees bilaterally.  X-rays 
showed a solitary screw entering the anterior tibial 
epiphysis of each knee.  No other abnormalities were noted.  
The diagnosis was status post Elmslie-Cholmeley procedure for 
bilaterally knee instability.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's right and left knee disorders are each rated as 
10 percent disabling under Diagnostic Code 5257 for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating requires moderate recurrent subluxation or 
lateral instability; a 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Limitation of knee flexion to 30 degrees warrants a 20 
percent rating; flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. 4.71a, Diagnostic Code 5260.  
Limitation of knee extension to 15 degrees warrants a 20 
percent rating; limitation to 20 degrees warrants a 30 
percent rating.  38 C.F.R. 4.71a, Diagnostic Code 5261.  
Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Based on the symptoms and clinical findings and considering 
the nature of the original disabilities, it is the judgment 
of the Board that the current 10 percent ratings for the 
right and left knee disorders are appropriate.  On the most 
recent VA examination in July 1996, neither the right nor 
left knee was limited to 30 degrees or less of flexion or at 
least 15 degrees of extension, which is required for a rating 
in excess of 10 percent based on limitation of motion.  Thus, 
the limitation of motion of the veteran's knees does not meet 
the criteria for a rating in excess of 10 percent under 
Diagnostic Codes 5260 and 5261.  Nor does the evidence reveal 
moderate or severe recurrent subluxation or lateral 
instability of either knee necessary for a higher rating 
under Diagnostic Code 5257.  In fact, there was a specific 
finding of no subluxation or lateral instability in either 
knee on the 1996 VA examination.  

Accordingly, the Board concludes that based on the 
aforementioned evidence, the disability picture for the 
veteran's bilateral knee disorders does not more nearly 
approximate the criteria necessary for higher disability 
evaluations.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 
5260, 5261.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In the case, however, the July 1996 VA examination found no 
evidence of weakened movement, excess fatigability, or 
incoordination of the knees.  Although the veteran complained 
of pain and swelling in both knees, physical examination 
showed that flexion of both knees was accomplished at 130 
degrees without any evidence of pain.  Thus, the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 
38 C.F.R. § 4.7, an evaluation in excess for either knee is 
not warranted.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claims for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an increased rating for status post Elmslie-
Cholmeley procedure of the right knee, with osteophytes and 
cortical screw, is denied.

Entitlement to an increased rating for status post Elmslie-
Cholmeley procedure of the left knee, with osteophytes and 
cortical screw, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 7 -


